The plaintiff in error, Oral Davis, was convicted of the crime of rape in the first degree, and his punishment fixed at imprisonment in the state penitentiary for a period of fifteen years.
The record in this case was filed in this court May 13, 1932; no brief has been filed in support of the defendant's *Page 159 
assignment of errors. A careful examination of the record discloses no fundamental errors, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur.